DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
Claim 7: a “plurality of wall brackets are provided spaced next to one another in a cascaded manner;”
Claim 8: “the spacing between the wall brackets is identical;”
Claim 9: “the spacing between the wall brackets is different;”
Claim 10: “the various wall brackets have different diameters relative to one another, wherein the different diameters thereof reduce as they become increasingly close to the piston head (cascading);”
Claim 23: “a plurality of wall brackets shaped in one piece,” “wherein the wall brackets are spaced next to one another in a cascaded manner.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katagiri (JP 63-043736) (machine translation attached).
Regarding independent claim 1, Katagiri discloses a brake piston for a brake caliper of a disk brake (see machine translation, line 13, “a disc brake piston”), the brake piston produced using working processes from a metallic material (see machine translation, lines 14-17, 32), and configured in one piece (A) as a unilaterally open pot with a piston longitudinal axis (see FIGS. 1, 3(e)), with a piston wall (see FIGS. 1, 3(e), “piston wall” formed by vertically extending portion of piston) and with a piston head (3), wherein at least one locally defined, i.e. partially cold-upset or partially ironed (see lines 34-36), cylindrical, smooth piston wall portion (see FIGS. 1, 3(e)) of the brake piston is provided with a partially deformed piston wall (5) which is configured in an adaptively modified manner by plastic material deformation by means of material redistribution (flow) (see e.g. machine translation, lines 42-47) including strain-hardening of its piston wall thickness (see line 42, “extrusion process” and lines 46-47, “cold forging,” thereby implying strain hardening), wherein a) the piston wall is drawn in the cylindrical piston wall portion in locally defined manner to be smooth and groove-free (see FIGS. 1, 3(e), see also lines 37-38), in that b) the partially deformed piston wall forms a wall bracket (5) shaped in one piece (see FIGS. 1, 3(e)), which bracket protrudes radially towards the piston longitudinal axis A and annularly peripherally (see FIGS. 1, 3(e)) in such a way that c) the piston wall thickness s2 is increased in the piston wall portion of the wall bracket in a locally defined manner by a multiple (see FIGS. 1, 3(e)), d) in relation to a wall thickness s1 in the piston wall portion which is arranged laterally offset to the side of the thickened wall bracket (see FIGS. 1, 3(e)); wherein the thickened wall bracket incorporates an interface for a parking brake actuator system (see FIGS. 1, 3(e)).  
Regarding claim 3, Katagiri discloses that the piston wall thickness s1, s3 of the two piston wall portions adjacent the thickened wall bracket is substantially matching (see FIGS. 1, 3(e)).  
Regarding claim 6, Katagiri discloses that the wall bracket exhibits convexity over at least one flank (see e.g. FIGS. 1, 3(e), outer surface of rectangular projection (5) exhibits convexity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (JP 63-043736), as applied to claim 1, above, and further in view of Demorais et al. (US 2018/0298969).
Regarding claim 5, Katagiri does not disclose that the wall bracket exhibits conicity over at least one flank.
Demorais teaches a brake piston for a brake caliper of a disk brake (see Abstract, FIG. 2), comprising a wall bracket (29), wherein the wall bracket exhibits conicity over at least one flank (see FIG. 2).  
It would have been obvious to configure the wall bracket of Katagiri to exhibit conicity to allow for easy assembly of the piston to a parking brake nut (4) (see e.g. Demorais, FIG. 2, ¶ 0035), while at the same time allowing for disassembly of the piston from the nut in event that repair and/or replacement of the piston and/or nut is necessary (see e.g. Demorais, FIG. 4, ¶ 0035).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (JP 63-043736), as applied to claim 1 and 2, above, and further in view of Iwai et al. (US 2017/0175836).
Regarding claim 14, Katagiri does not disclose that laterally to the side of the thickened wall bracket, and offset towards the piston head transversely of the piston longitudinal axis A, a radially inwardly roller-burnished-in groove with unthickened piston wall thickness sn is impressed into the piston wall in such a way that the piston wall forms a protrusion towards piston longitudinal axis A.
Iwai teaches a brake piston for a brake caliper of a disk brake (see Abstract) comprising, wherein laterally to the side of the thickened wall bracket (65), and offset towards the piston head transversely of the piston longitudinal axis A, a radially inwardly roller-burnished-in groove (61) with unthickened piston wall thickness sn is impressed into the piston wall in such a way that the piston wall forms a protrusion (62) towards piston longitudinal axis A (see FIG. 4).  
It would have been obvious to combine the a radially-inwardly burnished-in groove, as taught by Iwai, to allow for the piston to be used with a seal, thereby preventing leakage of hydraulic fluid.  
Regarding claim 15, Iwai teaches that the wall bracket and the protrusion project in the radial direction R in each case to different depths into the piston interior (see FIG. 4).  
Regarding claim 16, Iwai teaches that the protrusion is of smaller configuration than the adjacent wall bracket (see FIG. 4).  
Regarding claim 17, Iwai teaches that the piston wall thickness includes the following features, in each case per se or in any desired combination: a) Sb corresponds roughly to the wall thickness So and is less than S2 (see FIGS. 2, 4); b) S3 is roughly equal to or greater than S1 (see FIGS. 2, 4); c) S2 is greater than S3 (see FIGS. 2, 4); d) Sn is roughly equal to or less than S1 (see FIGS. 2, 4).
Allowable Subject Matter
Claims 23 and 24 are allowed.
Claim 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 21-Jun-2022 have been fully considered but they are not persuasive.
Regarding the objection to the drawings, Applicant argues that “any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings” (see Amendment, page 6) (emphasis added) and that “Applicant respectfully submits that the showing a plurality of wall brackets spaced next to one another in a cascaded manner is not essential to an understanding of the invention” (see Amendment, page 7).  The drawings, however, were not objected because the invention was not understood.  Rather, the drawings were objected to because claimed subject matter was not shown in the drawings.  Rule 37 C.F.R. 1.83(a) clearly states that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.” (See 37 C.F.R. 1.83(a)).  As such, the drawing objections are maintained.  
Regarding the rejection of independent claim 1 (which incorporates previously pending claims 2 and 4), Applicant argues that “Katigiri is silent about the purpose of this flange and in particular, Katagiri is silent about any interface for a parking brake actuator which is provided on the flange.” (See Amendment, page 10).  However, “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.” (See MPEP 2114.IV).  In the present case, the radially inwardly projecting flange of Katigiri is capable as functioning as a parking brake interface.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 30, 2022